Citation Nr: 0507771	
Decision Date: 03/16/05    Archive Date: 03/30/05	

DOCKET NO.  03-25 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for shingles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1986 to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision that, 
in pertinent part, denied entitlement to the benefit sought. 

A review of the record discloses that service connection is 
in effect for:  A low back disability, rated as 20 percent 
disabling; a thoracic spine disability, rated as 20 percent 
disabling; gastric ulcer, rated as 10 percent disabling; and, 
migraine headaches, rated as noncompensably disabling.  A 
40 percent combined rating has been in effect since May 17, 
2002.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by decision has 
been obtained by the RO.

2.  The veteran's current shingles are not related to a 
disease or injury incurred during her active service.  


CONCLUSION OF LAW

Shingles was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions when necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify a claimant of the evidence needed to 
substantiate her claim, of what evidence she is responsible 
for obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1)  Inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The RO provided this notice in a communication dated in June 
2002, prior to the May 2003 initial RO adjudication of the 
claim.  The VCAA notice letter did not explicitly contain the 
"fourth element," but the communication did tell the veteran 
to furnish information with regard to any person having 
relevant evidence, and advised her that she could furnish 
additional records.  This information should have put her on 
notice to submit relevant evidence in her possession.

In her claim for disability benefits that was received in 
July 2002, she referred to having received treatment for 
shingles from a private physician.  She provided the 
appropriate release form and records were requested from that 
physician and were obtained and associated with the claims 
folder.  She has not indicated having received treatment from 
any other physician for shingles.

VA medical records were in the claims file and have been 
reviewed by both the RO and the Board in connection with the 
claim.  Private medical records are also in the file.  
Accordingly, the Board concludes that VA has fulfilled its 
duty to assist the veteran in this case.  

The Board notes that all the VCAA essentially requires is 
that the duty to notify is satisfied and that a claimant is 
given the opportunity to submit information and evidence in 
support of the claim.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also, 38 C.F.R. § 20.1102 
(harmless error).  The Board believes that any error in not 
providing a single notice to the veteran covering all content 
requirements of the VCAA is harmless error.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity and symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also, Pond v. West, 12 Vet. 
App. 341, 346 (1999).  The United States Court of Appeals for 
the Federal Circuit has confirmed that "a veteran seeking 
disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

The veteran contends that she has shingles that began during 
active service and that have bothered her on a periodic basis 
ever since discharge from service in 1989.  Although her 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, or medical 
causation of a disability.  This is because as a layperson, 
she is not competent to offer testimony as to medical 
causation of a diagnosis, or treatment.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

A review of the service medical records is without reference 
to any complaints or abnormalities with regard to the 
presence of singles.  

Her initial claim for disability benefits that was received 
in August 1989 contains no reference to shingles.

The post service medical evidence refers primarily to 
treatment and evaluation of various complaints unrelated to 
shingles.  At the time of annual gynecological examination 
with her private physician in March 1996, notation was made 
of a history of singles involving the right arm.  She was 
given medication.  At the time of an outpatient visit in 
February 2002, her complaints included an outbreak of 
shingles on the back.  The pertinent assessment was recurrent 
herpes simplex virus, with a notation of shingles to the 
back, the right upper arm, and the chin.

Based on a longitudinal review of the evidence of record, the 
Board finds that the record is devoid of any clinical 
evidence to support the assertions of continuity of symptoms 
for the period from discharge until the 1990's, many years 
following service separation.  Even if such continuity were 
accepted, there is no competent evidence linking that 
symptomatology to any current disability.  The post service 
evidence of record generally consists of clinical reports 
referring to unrelated disabilities and treatment therefor.  
None of these records suggests a causal relationship between 
any shingles and the veteran's military service.  

The weight of the credible evidence is against a finding that 
she has shingles related to any incident of her active 
service.  As a preponderance of the evidence is against her 
claim, the benefit of the doubt rule is not applicable, and 
the claim for service connection for shingles must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for shingles is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


